Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5, 10, 11, and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “best point-to-plain match” in claims 3-5, 10, and 11 is a relative term which render the claim indefinite. The term “best point-to-plain match” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “regular structure” and “broad regular structure” in claims 16-18 are relative terms which renders the claim indefinite. The terms “regular structure” and “broad regular structure” are not defined by the claim, the specification does not provide a standard for 
The terms “local match” and “best local match” in claims 16-18 are relative terms which render the claim indefinite. The terms “local match” and “best local match” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo, Anh-Vu, et al. "Octree-based region growing for point cloud segmentation." ISPRS Journal of Photogrammetry and Remote Sensing 104 (2015): 88-100 (hereinafter referred to as “Vo”) in view of Adams et al., US 2019/0049242 A1 (hereinafter referred to as “Adams”).

Regarding claim 16, Vo discloses a computer implemented method for extracting geometric information from a point cloud (see Vo Abstract, and Fig. 6, and pgs. 17-21, “5. Experimental Results” where a CPU @ 3.40GHz and 12.0 GB RAM are used to convert a point cloud into a surface segmentation geometry), comprising: voxelizing the point cloud into a plurality of voxels of equal dimensions (see Vo pgs. 8 and 9, “3.1 Voxelization” where a plurality of voxels have a “same size”); classifying the plurality of voxels into a first category of voxels if they satisfy a first requirement and into a second category of voxels if they do not satisfy the first requirement, wherein the first requirement comprises the following conditions: the points inside the voxel exhibit a regular structure; extracting the regular structure from the first category voxels; merging the neighboring first category voxels together if their respective regular structures satisfy a second requirement to form at least one broad regular structure (see Vo Fig. 3, and pgs. 10-13, “3.2 Feature saliency estimation” and “3.3 Octree-based region growing” where those voxels containing one planar surface are considered a regular structure and are grouped into a broad regular structure using region growing, whereas those voxels containing multiple surfaces or located at the edges are considered “incomplete” and are not initially grouped); associating each point in each second category voxel to one of its neighboring first category voxels if this point and the regular structure of its neighboring first category voxels yields the best local match (see Vo pgs. 13 and 14, “3.4 Refinement” where the points in the “incomplete” voxels are now grouped using a local matching to the nearby regular structure of a previously grouped voxel); and using the at least one broad regular structure to extract the geometric information of the point cloud (see Vo Abstract, and Fig. 6, and pgs. 17-21, “Experimental Results” where a surface segmentation geometry is determined based on the voxelized point cloud).
Vo does not explicitly disclose the number of points inside the voxel is more than a pre-determined threshold.
(see Adams para. 0022, where an initial pre-determined threshold number of points is required to ensure all geometric calculations can be performed on a voxel).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the threshold of Adams on the voxels of Vo, because it is predictable that doing so would increase the speed of Vo’s algorithm by immediately marking voxels incomplete if they don’t even contain enough points to calculate Vo’s salient features that are necessary for Vo’s region growing.

Regarding claim 17, Vo discloses wherein each point in the point cloud is a 3D point, the regular structure is a planar structure in a 3D space comprising a normal vector and an offset, the broad regular structure is a common plane comprising its own normal vector and offset, the first requirement is the planar requirement, the second requirement is the plane-to-plane requirement (see Vo Fig. 3, and pgs. 10-13, “3.2 Feature saliency estimation” and “3.3 Octree-based region growing” where the saliency features comprise planes modeled with an offset “centre p” and “normal vector n”) and the local match is the point-to-plane match, further comprising the step of for each point in each second category voxel, computing the normal vector of this point (see Vo pgs. 13 and 14, “3.4 Refinement” where the calculated point to plane distance is itself a normal vector for that corresponding plane).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Adams as applied to claim 16 above, and in further view of C. CHOI, Y. TAGUCHI, O. et, al., .

Regarding claim 18, Vo does not explicitly disclose wherein each point in the point cloud is a 2D point, the regular structure is a line structure in the 2D space comprising a specific point on the line and an orientation; the broad regular structure is a reference line comprising its own specific point and orientation; the first requirement is the straight-line requirement, the second requirement is the line-to-line requirement and the local match is the point-to-line match.
However, Choi discloses wherein each point in the point cloud is a 2D point, the regular structure is a line structure in the 2D space comprising a specific point on the line and an orientation; the broad regular structure is a reference line comprising its own specific point and orientation; the first requirement is the straight-line requirement, the second requirement is the line-to-line requirement and the local match is the point-to-line match (see Choi Figs. 3 and 4, and pgs. 4-7, “III. Voting-Based Pose Estimation” where feature comparisons comprise “a pair of oriented points on the object boundary (B2B)” and “a combination of an oriented point on the object surface with an oriented point on an object boundary (S2B)” and “a pair of line segments on the object boundary (L2L)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the feature comparison techniques of Choi on the point cloud on Vo, because it is predictable that Choi’s features would increase the speed of Vo’s algorithm for simpler cases that can be .

Allowable Subject Matter
Claim(s) 1, 2, 6-9, 12-15, 19, and 20 is/are allowed.
Claim(s) 3-5, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663